Citation Nr: 1000818	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  00-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increased evaluations for adenocarcinoma 
of the prostate, status post radical perineal prostatectomy 
with urinary incontinence, evaluated as 40 percent disabling 
from July 1, 2000 through November 13, 2006 and as 60 percent 
disabling as of November 14, 2006.

2.  Entitlement to an initial compensable evaluation for 
impotence.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

In the November 1999 decision, the RO granted service 
connection for adenocarcinoma of the prostate, status post 
radical perineal prostatectomy with urinary incontinence, 
with a 100 percent initial evaluation assigned as of April 
13, 1999 and a 10 percent evaluation assigned as of November 
1, 1999; the RO also granted service connection and a zero 
percent evaluation for impotence.  In July 2000, the RO 
extended the 100 percent evaluation for adenocarcinoma of the 
prostate until July 1, 2000.  Subsequently, in January 2002, 
the RO increased the 10 percent evaluation for adenocarcinoma 
of the prostate to 40 percent as of August 30, 2000.

In a January 2003 decision, the Board increased the rating 
for adenocarcinoma of the prostate from 10 percent to 40 
percent for the period from July 1 to August 30 of 2000 but 
otherwise denied the claims on appeal.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), and, in April 2004, the Veteran's 
representative and the VA General Counsel filed a joint 
motion to partially vacate and remand the Board decision 
insofar as even higher evaluations had not been assigned.  
This motion was granted in an April 2004 Court order, and the 
case was then remanded by the Board for further development 
in March 2005.  Subsequently, in a February 2007 rating 
decision, the RO increased the evaluation for the veteran's 
adenocarcinoma of the prostate to 60 percent as of November 
14, 2006.

The veteran also initiated an appeal of a June 2007 decision 
denying entitlement to a total disability evaluation based 
upon individual unemployability due to service-connected 
disability (TDIU), but his TDIU claim was later granted in a 
December 2007 rating decision.

This case was most recently remanded for additional 
adjudication in February 2009.


FINDINGS OF FACT

1.  For the period from July 1, 2000 through May 12, 2005, in 
regard to the service-connected adenocarcinoma of the 
prostate, there was no evidence of constant albuminuria with 
some edema; definite decrease in kidney function; 
hypertension at least 40 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101; or the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.  

2.  For the entire period beginning on May 13, 2005, the 
Veteran required changing of absorbent materials more than 
four times daily; however, there was no evidence of 
persistent edema and albuminuria with blood urea nitrogen 
(BUN) of 40 to 80mg%; creatinine 4 to 8mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.

3.  The Veteran has loss of erectile power, but there is no 
evidence whatsoever of penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for adenocarcinoma of the prostate, status post radical 
perineal prostatectomy with urinary incontinence, for the 
period from July 1, 2000 through May 12, 2005 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2009).

2.  The criteria for a 60 percent evaluation for 
adenocarcinoma of the prostate, status post radical perineal 
prostatectomy with urinary incontinence, for the period from 
May 13, 2005 through November 13, 2006 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 
7528 (2009).

3.  The criteria for an evaluation in excess of 60 percent 
for adenocarcinoma of the prostate, status post radical 
perineal prostatectomy with urinary incontinence, for the 
period beginning on November 14, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 
7528 (2009).

4.  The criteria for an initial compensable evaluation for 
impotence have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.31, 4.115b, Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  Adenocarcinoma of the prostate

The Veteran's adenocarcinoma of the prostate has been 
evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528 for 
malignant neoplasms of the genitourinary system.  Under this 
code section, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or another therapeutic 
procedure, a rating of 100 percent shall be assigned and 
shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, the evaluation is to be based 
upon residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant. 

Under 38 C.F.R. § 4.115a, diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these. 
The following section provides descriptions of various levels 
of disability in each of these symptom areas.  Where 
diagnostic codes refer the decisionmakers to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Since 
the areas of dysfunction described below do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.

In cases of renal dysfunction, a 30 percent evaluation is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent evaluation is in order 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  An 80 percent evaluation is warranted for persistent 
edema and albuminuria with blood urea nitrogen (BUN) of 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent evaluation 
contemplates cases requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.

Cases of voiding dysfunction are rated as either urine 
leakage, frequency, or obstructed voiding.  

With continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 40 
percent evaluation is in order for a disability requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 60 percent evaluation contemplates the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.

In cases of urinary frequency, a maximum 40 percent 
evaluation is assigned in cases of a daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.  Also, under 38 C.F.R. § 4.115a, there is no basis 
for an evaluation in excess of 30 percent for either 
obstructed voiding or urinary tract infections.

For the period from July 1, 2000 through May 12, 2005, there 
was no evidence of constant albuminuria with some edema; 
definite decrease in kidney function; hypertension at least 
40 percent disabling under Diagnostic Code 7101; or the use 
of an appliance or the wearing of absorbent materials needing 
to be changed more than four times per day.  The Board has 
reviewed VA examination reports from October 1999 and August 
2000.  The earlier examination report is entirely devoid of 
findings consistent with the criteria cited above.  The 
August 2000 report indicates that the Veteran wore two to 
three diapers during the day and one during the night, which 
falls short of the criteria requiring the changing of diapers 
more than four times daily.  During this period, there was 
also no indication of constant albuminuria with some edema, 
definite decrease in kidney function, or diastolic pressure 
predominantly 120 or more (as would warrant a 40 percent 
evaluation under Diagnostic Code 7101).  

In a letter dated on May 13, 2005 and received by the RO on 
May 17, 2005, however, the Veteran reported having to use 
drying pads for urinary incontinence four and five times 
daily.  The Veteran is competent to provide lay evidence on 
such matters of observation, and there is no evidence of 
record suggesting that his statement was anything less than 
credible in this instance.  See generally Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This frequency of 
use of absorbent materials is consistent with the criteria 
for a 60 percent evaluation (e.g., wearing of absorbent 
materials needing to be changed more than four times per 
day).  As such, the Board finds that the effective date for 
the increase to 60 percent should be May 13, 2005, the date 
of the Veteran's statement.  See 38 C.F.R. § 3.400(o)(2).  
This determination represents a partial grant of this appeal.

The only basis for an increase above 60 percent for the 
period beginning on May 13, 2005 would be persistent edema 
and albuminuria with BUN of 40 to 80mg%; creatinine 4 to 
8mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
None of these symptoms, however, were shown on the November 
14, 2006 VA genitourinary examination.  Rather, the Veteran 
primarily reported incontinence and the wearing of five 
pampers during the day and four per night, symptoms that are 
fully contemplated by the assigned 60 percent evaluation.  
There was no report of current renal calculi, bladder stones, 
acute nephritis, or hospitalization for urinary tract disease 
in the past year.  The Veteran also denied the need for 
catheterization, frequency of dilations, or drainage 
procedures.  The examiner noted that the Veteran's 
medications were not related to carcinoma of the prostate.  
Relevant clinical findings included BUN of 20.6 and 
creatinine of 0.9, both well below the threshold numbers for 
a 80 percent evaluation.  

In summary, the evidence supports a 40 percent rating for 
adenocarcinoma of the prostate, status post radical perineal 
prostatectomy with urinary incontinence, from July 1, 2000 
through May 12, 2005 and a 60 percent rating beginning on May 
13, 2005.  This determination represents a grant for the 
period from May 13, 2005 through November 13, 2006 and a 
denial for the remaining periods.  38 C.F.R. §§ 4.3, 4.7.

III.  Impotence

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, a maximum 20 
percent evaluation is assigned for deformity of the penis, 
with loss of erectile power.  Otherwise, a zero percent 
evaluation is assigned, pursuant to 38 C.F.R. § 4.31.

In this regard, the Board has reviewed all of the VA 
examination reports cited above.  These reports, as well as 
multiple VA outpatient treatment records, consistently 
indicate erectile dysfunction.  However, for the assignment 
of a compensable (20 percent) evaluation, there must be a 
showing of deformity.  In this case, no penile deformity has 
been shown upon examination at any time.  Rather, the October 
1999 and August 2000 VA examinations showed a normal penis.  
Similarly, the November 2006 VA examination revealed a penis 
of normal size, with "no deformities."  

Accordingly, the Board is unable to conclude that an initial 
compensable evaluation for impotence is warranted, and the 
claim must be denied.  38 C.F.R. §§ 4.3, 4.31.

IV.  Staged and extra-schedular ratings

As noted above, a staged rating has been assigned for 
adenocarcinoma of the prostate.  As to erectile dysfunction, 
the Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson.  Rather, the symptomatology 
shown upon examination during the pendency of the appeal has 
been essentially consistent and fully contemplated by the 
assigned disability rating.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  See 38 
C.F.R. § 3.321(b)(1).

In this regard, the Board notes that a 100 percent evaluation 
was assigned for the Veteran's adenocarcinoma of the prostate 
for a period exceeding one year (April 1999 until July 2000), 
with the subsequent medical evidence showing symptomatology 
fully consistent with the assigned staged ratings.  The Board 
is also mindful that the Veteran has separately been granted 
entitlement to a TDIU rating.  In this case, however, service 
connection is also in effect for major depressive disorder 
(30 percent) and type II diabetes mellitus (20 percent), and 
the December 2007 decision granting this benefit clearly 
indicates that this grant was predicated on both the service-
connected adenocarcinoma of the prostate and secondary 
depression symptoms.  

Given that the evidence does not demonstrate either marked 
interference with employability beyond that contemplated by 
the assigned ratings or frequent periods of hospitalization, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in May 2005, 
subsequent to the date of the issuance of the appealed rating 
decision.  The Board further observes that, in July 2008, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case was most recently readjudicated in an August 2009 
Supplemental Statement of the Case.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Moreover, as this case concerns initial evaluations and comes 
before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to give adequate 5103(a) notice for the 
service connection claims.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded multiple VA examinations that were fully adequate 
for the purposes of ascertaining the symptoms and severity of 
the disabilities at issue in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, he has not 
asserted an increase in severity of either disability 
subsequent to the November 2006 VA examination, and, 
accordingly, there is no basis for a remand for 
reexamination.  See VAOPGCPREC 11-95 (April 7, 1995).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
adenocarcinoma of the prostate, status post radical perineal 
prostatectomy with urinary incontinence, for the period from 
July 1, 2000 through May 12, 2005 is denied.

Entitlement to a 60 percent evaluation for adenocarcinoma of 
the prostate, status post radical perineal prostatectomy with 
urinary incontinence, for the period from May 13, 2005 
through November 13, 2006 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent for 
adenocarcinoma of the prostate, status post radical perineal 
prostatectomy with urinary incontinence, for the period 
beginning on November 14, 2006 is denied.  

Entitlement to an initial compensable evaluation for 
impotence is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


